76DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in reply to the communications filed on 3/7/2022. The Examiner notes claims 1-15 & 17-19 are currently pending and have been examined; claims 16 & 20 were canceled without prejudice, claims 1, 4, 12, & 17 were amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 & 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al (US 20090031522 A1) in view of Salo et al (US 6341404 A) further in view of Conrad (US 20070209519 A1), hereinafter Yoo and Salo, respectively.
Regarding claim 1 
Yoo discloses an upright surface cleaning apparatus comprising: 
(a) a surface cleaning head (Fig 4, suction port assembly 100), having a dirty air inlet (Figure 1 of this office action, dirty air inlet is disposed in front of suction port assembly 100);

    PNG
    media_image1.png
    698
    502
    media_image1.png
    Greyscale

Figure 1
(b) an air flow passage extending from the dirty air inlet to a clean air outlet (Fig 4, paragraph [0101]) with a suction motor (paragraph [0070], suction motor is disposed in motor chamber 220) and a filtration member (Fig 4, cyclone unit 213) provided in the air flow passage; 
(c) an upright section (Fig 4, cleaner body 200) moveably mounted to the surface cleaning head between a storage position and an in use position, the upright section comprising a filtration member housing (Fig 4 dust separating unit 210), and a suction motor housing (Fig 4, motor chamber 220),…
Yoo may not explicitly disclose the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and a pivotally openable bottom wall and the suction motor housing having an open top, wherein when the upright section is in the storage position, the filtration member has a generally vertically extending axis; and, (d) a pre-motor filter removably receivable in the open top of the suction motor housing, wherein the pre-motor filter is planar and, when the upright section is in the storage position, the generally vertically extending axis extends through an upstream surface of the pre-motor filter, wherein the filtration member housing is removably positionable on the suction motor housing and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing whereby the upstream surface of the pre-motor filter is revealed when the filtration member housing is removed, and wherein when the filtration member housing is positioned on the suction motor housing, the air outlet of the filtration member housing faces the upstream surface of the pre-motor filter.
However, Salo teaches an analogous vacuum internal structure, specifically the filtration member housing (Fig 3, 56 & 44 form the filtration member housing) having filtration member (Fig 3, main filter element K), an air inlet (52), air outlet (70), an openable top wall (Fig 3, lid 58) and…bottom wall (Fig 3, cover 72) and the suction motor housing having an open top (Fig 3, 74 is the open top of the suction motor housing), wherein when the upright section is in the storage position, the filtration member has a generally vertically extending axis (Fig 2 & 4; K has a generally vertically extending axis) ; and, (d) a pre-motor filter (76) removably receivable in the open top of the suction motor housing (Fig 3-4), wherein the pre-motor filter is planar (Fig 3-4; 76 is planar) and, when the upright section is in the storage position, the generally vertically extending axis extends through an upstream surface of the pre-motor filter (Fig 4; the vertical axis of K extends through 76), wherein the filtration member housing is removably positionable on the suction motor housing (Col 5, line 13-16; 44 & 56 are removably positioned on the suction motor housing) and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing (Fig 4; the bottom of 44 seals 74 when 44 is placed on top of the suction motor housing) whereby the upstream surface of the pre-motor filter is revealed when the filtration member housing is removed (Fig 3-4; the top of 76 is visible/revealed when 44 & 56 are removed), and wherein when the filtration member housing is positioned on the suction motor housing, the air outlet of the filtration member housing faces the upstream surface of the pre-motor filter (Fig 4; 70 faces the upstream face of 76 when 44 & 56 are positioned on the suction motor housing).
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified filtration member and suction motor housing as disclosed by Yoo to have the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and a pivotally openable bottom wall and the suction motor housing having an open top, wherein when the upright section is in the storage position, the filtration member has a generally vertically extending axis; and, (d) a pre-motor filter removably receivable in the open top of the suction motor housing, wherein the 
Yoo as modified may not explicitly disclose a pivotally openable bottom wall.
However, Conrad teaches a vacuum with a filtration member housing with a pivotally openable bottom wall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom wall as disclosed by Yoo as modified to have a pivotally openable bottom wall as disclosed by Conrad. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being to allow gravity to empty the filtration member housing of dirt.
Regarding claim 2 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein when the pre-motor filter is positioned in the open top of the suction motor housing (Fig 4 of Salo) 
Regarding claim 3 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein when the upright section is in the storage position, the filtration member is positioned above the pre-motor filter and the pre-motor filter is above the suction motor (Fig 4 of Sola). 
Regarding claim 4 (Currently Amended)
Yoo as modified teaches the limitations of claim 3, as described above, and further disclose wherein air travels generally axially from the filtration member housing to the pre- motor filter and generally axially from the pre-motor filter to a suction motor air inlet (Fig 4 of Sola, air traveling of air is shown by arrows). 
Regarding claim 5 (Original)
Yoo as modified teaches the limitations of claim 4, as described above, and further disclose wherein the dirty air inlet is provided on a front end of the surface cleaning head (Fig 4 of Yoo, dirty air inlet is disposed at front end of suction port assembly 100) and the clean air outlet is provided on a front face of the upright section (Fig 2 of Salo, air outlet is disposed on a front face of the upright section). 
Regarding claim 6 (Original)
Yoo as modified teaches the limitations of claim 4, as described above, and further disclose wherein the dirty air inlet is provided on a front end of the surface cleaning head and the clean air outlet is provided on a front face of the suction motor housing (Fig 2-4 of Sola, air outlet is disposed on a front face of 40). 
Regarding claim 7 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein the filtration member comprises a cyclone (Fig 3-4 of Salo; Col 4, line 50-54), the openable bottom wall is an openable bottom wall of the cyclone (Fig 3-4 of Salo, 68 is the bottom wall of the cyclone), the air inlet of the filtration member housing is provided on a sidewall of the cyclone (Fig 3 of 
Regarding claim 8 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein the air inlet of the filtration member housing is provided on a lower portion of the sidewall of the cyclone (Fig 4 of Salo, air inlet is disposed on filter K).
Regarding claim 9 (Original)
Yoo as modified teaches the limitations of claim 7, as described above, and further disclose wherein the upright section further comprises an upflow duct (Yoo:  Fig 5, part 121) having a handle (Yoo:  Fig 5, handle assembly 300) provided at an upper end thereof and a flexible hose (Yoo:  Fig 5, hose 310) downstream of the upflow duct and upstream of the air inlet of the filtration member housing, the upflow duct comprises a support structure (Yoo:  Fig 5, supports 241 and 243) that supports the filtration member housing and the suction motor housing, wherein the air inlet of the filtration member housing is positioned laterally beside the upflow duct (Yoo:  Fig 5) and forms an exterior surface of the upright section (Yoo:  Fig 5). 
Regarding claim 10 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein the upright section further comprises an upflow duct (Yoo:  Fig 5, part 121) having a handle (Yoo:  Fig 5, handle assembly 300) provided at an upper end thereof and a flexible hose (Yoo:  Fig 5, hose 310) downstream of the upflow duct and upstream of the air inlet of the filtration member housing, wherein the filtration member housing and the suction motor housing comprise a cleaning unit (Fig 5, cleaning body 200) that is removable from the upright section (Yoo:  Fig 12) and wherein the upright surface cleaning apparatus is operable in a portable cleaning mode in which the cleaning unit is removed from the upright section and the cleaning unit is in air flow communication with the surface cleaning head via the upflow duct and the flexible hose (Yoo:  Fig 12). 
Regarding claim 11 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein a handle is provided on the openable top wall of the filtration member housing (as modified by 
Regarding claim 12 (Currently Amended)
Claim(s) 12 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 10. Claim(s) 12 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 10.
Regarding claim 13-15 (Original)
Claim(s) 13-15 recite(s) the same or similar limitations as those addressed above for claim(s) 1, 7, & 10. Claim(s) 13-15 is/are therefore rejected for the same reasons set forth above for claim(s) 1, 7, & 10.
Regarding claim 16 (Canceled)
Regarding claim 17 (Currently Amended)
Claim(s) 17 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 9-10. Claim(s) 17 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 9-10.

Regarding claim 18-19 (Original)
Claim(s) 18-19 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 10. Claim(s) 18-19 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 10.

Response to Amendments
Specification Objection
Applicant’s amendments, filed 3/7/2022, with respect to the specification objection has been fully considered and are persuasive.  The objection of 12/10/2021 has been withdrawn. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 9-16, filed 3/7/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723